DETAILED ACTION

Notice of Allowability

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Responsive to correspondence
The notice of allowance is in response to amendment filed on 04/07/2020. The applicant’s arguments are found persuasive, the application is now in condition for allowance. 


	EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with KOUROSH SALEHI (Reg. no. 43898) on 05/06/2021.
The application has been amended as follows: 

Claim 11 has been amended  and replaced as follows:
11. A thermal actuator unit comprising:

a second plate having a top surface and a bottom surface;
an elastic part  which is disposed between the bottom surface of the first plate and the top surface of the second plate , the elastic part being configured to press the bottom surface of the first plate and the top surface of the second plate away from each other and retain a space therebetween; and
a thermal deformation part that is disposed on a side of the top surface of the first plate and has a shape-memory alloy to be deformed to a side with the second plate due to heat so that the bottom surface of the first plate and the top surface of the second plate  come in contact, wherein
an elastic part accommodation hole is formed on [[the bottom surface of the first plate  [[or the top surface of the second [[plate  [[
the elastic part is fully accommodated in the elastic part accommodation hole when the bottom surface of the first plate and the top surface of the second plate come in contact.

Allowable Subject Matter
Claims 1, 4-9, and 11 are allowed.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  claims 1-20 is/are allowed primarily because the prior art of record cannot anticipate .

Regarding Claim 1:
The prior art of record does not teach “A thermal actuator unit including: a first member; a second member; an elastic part which is disposed between the first member and the second member a thermal deformation part which is disposed on a side of the first member opposite to a side with the second member and has a shape-memory alloy in combination with a strut which extends in the direction perpendicular to a surface of the second member and in which one end portion is fixed to the surface of the second member; and a flange portion is provided in the other end portion, wherein the shape-memory alloy is extensionally deformable in a direction along a direction perpendicular to the surface of the second member due to heat, the first member has a penetration hole through which the strut passes and is slidable along the strut, the thermal deformation part includes a plurality of columnar shape-memory alloy bodies, and the plurality of columnar shape-memory bodies are individually disposed in a circumferential direction of the strut.” as claimed in claim 1, which differs from prior art, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1.
Regarding Claim 9:
The prior art of record does not teach “A thermal actuator unit comprising: a first plate having a top surface and a bottom surface; a second plate having a top surface and a bottom surface; an elastic part  which is disposed between the bottom surface of the first plate and the top surface of the second plate , the elastic part being configured to press the bottom surface of the first plate and the top surface of the second plate away from each other and retain a space therebetween in combination with a strut, one end portion of which is fixable to a surface of the second member; and a flange portion is provided in another end portion of the strut, wherein the elastic part and the thermal deformation part have a penetration hole through which the strut passes, the shape-memory alloy is extensionally deformable in a direction along a longitudinal direction of the strut due to heat, the thermal deformation part includes a plurality of columnar shape- memory alloy bodies, and the plurality of columnar shape-memory bodies are individually disposed in a circumferential direction of the strut.” as claimed in claim 9, which differs from prior art, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 9.
Regarding Claim 11:
“A method of controlling a power generation facility, the method including: measuring a magnitude of the rotational kinetic energy output from the motion converter, the motion converter providing both a power generation route comprising a power generator and configured to receive the rotational kinetic energy from the motion converter and to generate electric power and, in combination with an elastic part accommodation hole is formed on the bottom surface of the first  plate   or the top surface of the second  plate , and the elastic part is fully accommodated in the elastic part accommodation hole when the bottom surface of the first plate and the top surface of the second plate come in contact.” as claimed in claim 11, which differs from prior art, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQ A MIAN whose telephone number is (571)272-4925.  The examiner can normally be reached on 9:30 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK A LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHAFIQ MIAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                            May 9, 2021